                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 4/3/20


 UNITED STATES OF AMERICA,
                                                              No. 14-CR-231 (RA)
                        v.
                                                                    ORDER
 JAMES EVANS,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         In light of the ongoing COVID-19 pandemic, the conference currently scheduled for April

10, 2020 is adjourned to June 18, 2020 at 11:30 a.m.

SO ORDERED.

Dated:      April 3 2020
            New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge
